     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 1 of 30



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF LOUISIANA

JORGE GOMEZ,                                     ) NUMBER: 19-cv-11803
                                                 )
                              Plaintiff,         ) SECTION: M
                                                 )
                      v.                         ) JUDGE: BARRY W. ASHE
                                                 )
THE CITY OF NEW ORLEANS, JOHN                    ) MAGISTRATE: JANIS VAN MEERVELD
GALMAN, and SPENCER SUTTON,                      )
                                                 )
                              Defendants.        )
                                                 )

                                  AMENDED COMPLAINT

       Plaintiff, JORGE GOMEZ, by and through his counsel, hereby sues Defendants, THE

CITY OF NEW ORLEANS, JOHN GALMAN, and SPENCER SUTTON, as follows:

                                       INTRODUCTION

       Jorge Alberto Gomez, a United States military veteran, served his country as a Cannon

Crewmember during the Iraq War. During his distinguished service, Mr. Gomez received

numerous awards and commendations, including the Army Achievement Medal, National

Defense Service Medal, Global War on Terrorism Service Medal, and Iraq Campaign Medal with

Campaign Start, among others. After reaching the rank of Private First Class, Mr. Gomez was

honorably discharged on October 29, 2014 and thereafter, returned to civilian life.

       As a decorated veteran, Mr. Gomez has earned and deserves our gratitude and respect.

But, in late July 2018, the New Orleans Police Department did just the opposite. It took away his

dignity by serving him with a gruesome beating. The incident started in a local bar, where Mr.

Gomez was sitting by himself and listening to music. As he often did because he was proud of

his service, Mr. Gomez wore his military regalia.

       Of Honduran descent, Mr. Gomez speaks with a thick accent. Deciding Mr. Gomez was
        Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 2 of 30



not “American” enough to be a veteran, New Orleans Police Department (“NOPD”) Officers John

Galman and Spencer Sutton spewed vicious, racist, and nativist epithets at him, demeaned his

service, attempted literally to strip the clothes off his back, and told him to “go back” to the place

from where he came. When one of the officers hit Mr. Gomez, the other, as the NOPD trained

him to do, came to his “brother” in blue’s aid.

         Defendant Officers made an arrest and mercilessly beat Mr. Gomez into unconsciousness,

putting on full display the NOPD’s deficient hiring practices, inadequate supervision, and

inadequate training as to response and use of force by its new officers. The photograph of Mr.

Gomez in the aftermath of his beating at the hands of the NOPD removes any doubt about the

damage inflicted on a member of the public due to these deficient policies and practices, which

are and have been for years the concern of the DOJ as reflected in its investigative reports

commencing as early as 2011.




           The NOPD’s numerous deficiencies in recruiting, training, and supervising policies,

    and the resulting constitutional violations and patterns of misconduct that flowed therefrom

    were well known by Defendant City and its policymakers for years. That these policies and

                                                  2

        Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 3 of 30



    practices were not corrected demonstrates a reckless disregard for the safety of the community

    as well as for qualified fellow officers.

           Also egregious, in an effort to skirt liability, Defendant City has engaged in a cover-up

    by denying Mr. Gomez access to public records concerning this matter in direct violation of

    the Freedom of Information Act. Mr. Gomez now brings this suit to vindicate the blatant

    violation of his constitutional rights by Defendant Officers Galman and Sutton, Defendant

    City, and its policymakers who continue to employ, empower, and protect unqualified police

    officers who are a danger to the City of New Orleans.

                                   JURISDICTION AND VENUE

          1.     This action is brought pursuant to 42 U.S.C. § 1983 and §1988, alleging violations

of the First, Fourth, Eighth, Ninth and Fourteenth Amendments to the United States Constitution.

          2.     Jurisdiction is founded on 28 U.S.C. §§ 1331 and 1343, and the aforementioned

statutory and constitutional provisions.

          3.     Plaintiff also invokes supplemental jurisdiction over claims under state

constitutional and statutory law pursuant to 28 U.S.C. § 1367.

          4.     Venue lies in the Eastern District of Louisiana as this is where the cause of action

accrued, and where the parties are located.

          5.     All conditions precedent to the filing of this lawsuit have been performed, satisfied

and/or waived.

                                           THE PARTIES

          6.     Plaintiff JORGE GOMEZ (“Plaintiff” or “Mr. Gomez”) is a person of the full age

of majority and a citizen of the State of Louisiana and is currently domiciled in the Parish of

Orleans in the State of Louisiana.

          7.     Defendants JOHN GALMAN (“Galman”) and SPENCER SUTTON (“Sutton”)

                                                   3

      Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 4 of 30



(collectively, “Defendant Officers”) were, at all times relevant, duly authorized law enforcement

officers with the New Orleans Police Department. They engaged in the conduct complained of

in the course and scope of their employment, and under color of law. They are sued in their

individual capacities.

       8.      Defendant THE CITY OF NEW ORLEANS (“Defendant City”) is a municipal

corporation duly authorized under the laws of the State of Louisiana and within the Parish of

Orleans. At all times relevant, it was the principal and employer of Defendant Officers. The City

of New Orleans, through its NOPD, is responsible for the policies, procedures, and practices

implemented by the NOPD.

                                    THE RELEVANT FACTS

I.     THE FIRST BEATING—SUTTON DETAINS GOMEZ, OFFICERS AID ONE
       ANOTHER AS THEY ARE TRAINED TO DO

       9.      On the evening of July 23, 2018, dressed in fatigues and wearing a Honduran green

beret, Mr. Gomez went to the Mid-City Yacht Club. He was a fixture there and known to play

the jukebox and stay to himself.

       10.     Later that night, Defendant Officers entered. Noticing Mr. Gomez in fatigues and

one being ex-military, they asked Mr. Gomez about his attire. Not satisfied with his answers, and

even though Mr. Gomez was sitting at the bar by himself and minding his own business, they

began to accost him.

       11.     In an effort to defuse the situation, the bartender told Defendant Officers that Mr.

Gomez served in Iraq and suffered injuries during his service.

       12.     Unfazed, Defendant Officers continued to bully and question him about his

ethnicity, heritage, and service.

       13.     Defendant Officers shouted at Mr. Gomez, calling him a “fake American,” a liar,


                                                4

      Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 5 of 30



and even went so far as attempting to pull off his clothes.

        14.     Defendant Galman stole the beret off Mr. Gomez’s head, left the bar, and began

to walk up the street.

        15.     Mr. Gomez left the bar to ask Defendant Galman for his hat back.

        16.     Defendant Sutton, who had followed behind Defendant Galman, turned around to

Mr. Gomez, and acting as a police officer, gave Mr. Gomez a direct order to stop and not leave

the patio area of the bar.

        17.     Noticing Defendant Sutton was not behind him, Defendant Galman turned around

and saw his fellow officer in possible need of assistance. In accordance with his NOPD training

and as the NOPD would expect of one of its officers, Defendant Galman went back to the patio

area of the bar to assist Defendant Sutton.

        18.     When he approached the scene, Defendant Galman dropped Mr. Gomez’s hat, and

then punched Mr. Gomez in the face.

        19.     After seeing Defendant Galman strike Mr. Gomez, Defendant Sutton came to his

fellow officer’s aid, and joined Defendant Galman in the beating.

        20.     A bloodied Mr. Gomez ended up laying across one of the patio tables until two

Good Samaritans, who witnessed the attack, intervened to save Mr. Gomez.

II.     THE SECOND BEATING—ACTING AS POLICE OFFICERS, DEFENDANT
        OFFICERS STOPPED MR. GOMEZ’S TRUCK, ORDERED HIM OUT,
        CARRIED OUT AN ARREST, AND USED EXCESSIVE FORCE

        21.     After the Good Samaritans broke up the fight, Mr. Gomez gathered himself to

make his way home a few blocks away.

        22.     Defendant Officers spotted Mr. Gomez leaving the bar in his truck and ordered

him to stop.

        23.     Once the truck was stopped, Defendant Officers ordered Mr. Gomez to step out of

                                                 5

       Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 6 of 30



his vehicle. Because they acted like police officers, Mr. Gomez believed he was not free to leave,

and did as he was ordered.

        24.    After Mr. Gomez followed Defendant Officers’ orders to get out of the truck,

Defendant Officers attacked him viciously, knocked Mr. Gomez to the ground, forced him onto

his stomach, and placed his hands behind his back in a police hold as they were trained to do

during an arrest, and effected an arrest of Mr. Gomez.

        25.    Mr. Gomez believed he was being arrested. During the hold down, Defendant

Officers used unreasonable and unnecessary force against him. While Defendant Sutton was on

top of Mr. Gomez holding him down by restraining his hands behind his back, Defendant Galman

kicked and punched Mr. Gomez into unconsciousness.

III.    DEFENDANT OFFICERS IDENTIFY THEMSELVES TO RESPONDING
        OFFICERS AS POLICE OFFICERS; RESPONDING OFFICERS ALLOW
        DEFENDANT OFFICERS TO LEAVE AND BEGIN AN INVESTIGATION INTO
        VICTIM GOMEZ

        26.    Instead of leaving the scene as a normal citizen would, Defendant Sutton sat on

top of Mr. Gomez and called for backup in continuing to make an arrest.

        27.    Defendant Officers identified themselves to NOPD dispatch as NOPD officers.

        28.    Upon information and belief, NOPD dispatch sent a signal to potential responding

officers that indicated that an officer was in need of emergency assistance.

        29.    Pursuant to its Blue Code of Silence and aware that Defendant Officers’

misconduct could have serious consequences, the NOPD investigated this incident as if Mr.

Gomez was the culprit when he was clearly the victim.

        30.    Defendant Officers were allowed to leave the scene without any formal

questioning, and change out of their clothes that contained evidence of the severity of their crime.

        31.    That night, Mr. Gomez was rushed by ambulance to the emergency room for


                                                 6

      Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 7 of 30



treatment.

       32.       Meanwhile, NOPD investigators went almost immediately to the hospital to

conduct a videotaped interrogation of Mr. Gomez, and conducted a second interrogation the

following day.

       33.       Violating its statutory obligations, Defendant City has steadfastly refused to

provide copies of, among other things, both interview recordings to Mr. Gomez through four

formal public records requests.

       34.       Mr. Gomez was diagnosed with a concussion and lumbar sprain, and suffered

extensive swelling and contusions to his face, head, ear and body as a result of this vicious and

unprovoked attack. Mr. Gomez continues to suffer from physical injuries such as continuous

ringing/buzzing in his ear, hearing loss, and constant back and neck pain.

       35.       Despite the severity of Mr. Gomez’s injuries, no felony charges were filed, and

Defendant Officers were not charged with a hate crime.

       36.       Defendant Officers were treated more favorably than Mr. Gomez by the NOPD,

as they knew they would be, because they were police officers. Sadly, such favorable treatment

is part and parcel of the NOPD’s history, and causes misconduct by its officers to flourish because

they know that generally they will not be punished for their actions no matter how obvious.

       37.       However, because every third-party witness corroborated Mr. Gomez’s version of

events and that he was never the aggressor with Defendant Officers, NOPD had no choice but to

arrest and charge Defendant Officers with something, a simple misdemeanor battery.

IV.    DEFENDANT CITY WAS ON NOTICE THAT DEFENDANT GALMAN WAS A
       PROBLEM OFFICER BECAUSE HE ENGAGED IN OBJECTIONABLE
       CONDUCT

       38.       While Mr. Gomez was denied information concerning Defendant Officers

responsive to most his requests through the Freedom of Information Action, he was able to obtain

                                                7

      Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 8 of 30



some information. Specifically, at the time of this occurrence, the NOPD Public Integrity Bureau

already had two separate internal investigations opened on Defendant Galman from which he had

received no severe discipline nor been stripped of his police powers despite still being on his

probationary period.

           39.   As a result of these investigations during the infancy of his career, Defendant City

knew or should have known of Defendant Galman’s objectionable conduct and/or propensity for

violence, and that it should have terminated him and revoked any police powers given to him.

           40.   For example, on May 31, 2018, Defendant Officer Galman pulled down the pants

of an arrestee in his custody and proceeded to strip search him in public without providing any

explanation of what he was doing or following protocol. During the illegal strip search,

Defendant Officer Galman inappropriately touched the buttocks and genitals of the subject. In

the process, Officer Galman violated numerous NOPD performance rules and demonstrated

complete indifference to human dignity and a proclivity for publicly humiliating people in his

charge. That Defendant Officer Galman would resort to violence to humiliate someone is not a

stretch.

           41.   A week later, on June 7, 2018, Defendant Officer Galman committed criminal

damage on a passing vehicle. Defendant Galman hit the passenger side front door window of a

vehicle while walking across the street. When confronted about his actions, Defendant Galman

hit the side view mirror with his head so hard that the impact knocked the mirror glass loose.

Though Defendant Galman’s propensity for violence was on full display, and the City determined

that Defendant Officer Galman violated at least 4 of its rules, Defendant City did not terminate

or discipline Defendant Officer Galman, and continued to allow him to act under the authority of

police power.

           42.   Despite these instances that put the NOPD on notice, the NOPD did not severely

                                                  8

      Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 9 of 30



discipline or terminate Defendant Galman for his abuse of police power, or in any other way curb

his violent tendencies. Consequently, on the night he beat Mr. Gomez, Defendant Galman

believed the NOPD would again essentially give him a pass for his conduct as it had done on at

least two prior occasions.

        43.     Worse, and on a much larger scale, the NOPD also knew that their applicant

screening and hiring practices were constitutionally deficient causing harm to the public, but did

little, if anything, to address its inadequacies.

V.      THE NOPD’S KNOWN TROUBLED HISTORY

        44.     The NOPD has a historically tainted record when it comes to its recruitment,

hiring, retention, supervision, and use of force policies and practices. So deeply rooted are these

problems that the United States Department of Justice (DOJ) saw the need to investigate the

NOPD for “an alleged pattern or practice of unlawful misconduct, pursuant to the Violent Crime

Control and Law Enforcement Act of 1994, 42 U.S.C. § 14141 (“Section 14141”); the anti-

discrimination provisions of the Omnibus Crime Control and Safe Streets Act of 1968, 42. U.S.C.

§3789d (“Safe Streets Act”); and Title VI of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§2000d (“Title VI).” (“DOJ Investigation”).

        45.     As a result of the DOJ Investigation, the NOPD has been operating under a

Consent Decree (and amended) since 2012.

        46.     The findings of the DOJ’s investigation of the NOPD are detailed in the DOJ’s

Report entitled “The Investigation of the New Orleans Police Department” (the “Report”). The

Executive Summary of the Report states:

        The NOPD has long been a troubled agency. Basic elements of effective policing— clear
        policies, training, accountability, and confidence of the citizenry—have been absent
        for years. Far too often, officers show a lack of respect for the civil rights and dignity
        of the people of New Orleans. While the majority of the force is hardworking and


                                                    9

     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 10 of 30



       committed to public safety, too many officers of every rank either do not understand or
       choose to ignore the boundaries of constitutional policing. (emphasis added).
                                               ***
       We found that the deficiencies that lead to constitutional violations span the
       operation of the entire Department, from how officers are recruited, trained,
       supervised, and held accountable, . . .. In the absence of mechanisms to protect and
       promote civil rights, officers too frequently use excessive force and conduct illegal
       stops, searches and arrests with impunity. (emphasis added).
                                               ***
       We find reasonable cause to believe that NOPD engages in patterns of misconduct
       that violate the Constitution and federal law. We find further that NOPD practices
       and deficiencies cause or contribute to these patterns of misconduct. (emphasis
       added).
Attached hereto as Exhibit “A” is a true and correct copy of the United States Department of

Justice Investigation of the New Orleans Police Department dated March 16, 2011.

       47.     As to Recruitment Policies, the DOJ found that: “NOPD’s longstanding failure

to prioritize the recruitment of high-quality candidates contributes to the chronic,

Department-wide problems we observed, including inappropriate and disrespectful

conduct in the community, corruption, unnecessary uses of force, and improper stops and

searches. We found NOPD’s recruitment program to be anemic, entirely passive, and lacking

clear goals, plans, or accountability.” (emphasis added).

       48.     The DOJ indicated that “The Department has been aware of deficiencies in its

recruitment efforts, yet for years failed to act meaningfully to address them.”

       49.     With respect to training, the DOJ investigation revealed that “The training NOPD

has for the past several years provided to its officers is severely deficient in nearly every

respect, compromising officer and public safety, effective crime reduction, and the

credibility and reputation of the Department as a whole.” (emphasis added). It also “found

direct links between inadequate training and serious, systemic problems in use of force;


                                                10

     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 11 of 30



stops, searches, and arrests; supervision; interacting with and building partnerships with

members of the community; and racial, ethnic, and gender bias in policing.” (emphasis

added).

          50.    As to supervision, the Report indicates “NOPD fails to provide the supervision

necessary to prevent or detect misconduct and ensure effective policing.” “A number of systemic

deficiencies within NOPD appear to contribute to this poor supervision. Supervisors are poorly

trained and poorly guided by policy.”

          51.    With respect to Use of Force, the DOJ found “that NOPD engages in a pattern or

practice of unconstitutional force.” “The prevalence and nature of the force-related misconduct

[the DOJ] observed indicates that NOPD officers’ use of unreasonable force in violation of the

Constitution is widespread.”

          52.    The 115-page Report continued listing “a number of patterns or practices of

unconstitutional conduct and details DOJ’s concerns about a number of NOPD policies and

practices.”

          53.    Given the widespread serious problems with the NOPD and deep concern for the

public safety of the community, the United States of America entered into a Consent Decree with

Defendant City that requires:

          the City and the Department to implement new policies, training, and practices throughout
          the Department, including in the areas of: use of force; stops, searches, seizures, and
          arrests; photographic lineups; custodial interrogations; discriminatory policing;
          community engagement; recruitment; training; performance evaluations; promotions;
          officer assistance and support; supervision; secondary employment; and misconduct-
          complaint intake, investigation and adjudication.

Attached hereto as Exhibit “B” is a true and correct copy of the Amended Consent Decree

Regarding The New Orleans Police Department.

          54.    Defendant City agreed to an expedited change and implementation of its policies


                                                 11

     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 12 of 30



and procedures, including that of its recruitment, training, and use of excessive force, as set out

in the Consent Decree necessary “to protect the constitutional rights of all members of the

community, improve the safety and security of the people of New Orleans, and increase public

confidence in the New Orleans Police Department.”

       55.     The Superintendent of the New Orleans Police Department, along with the Mayor

and City Attorney agreed to all terms of the Consent Decree.

       56.     The policymakers of the NOPD are the Office of the Superintendent, which

oversees every bureau of the NOPD, and The Professional Standards and Accountability Bureau,

which is the Bureau tasked with among other things, facilitating the implementation of the

Consent Decree, and developing and implementing all department regulations, orders, policies

and rules (the “Policymakers”).

       57.     Despite knowing the misconduct historically resulting from its deficient hiring and

recruitment policies, the NOPD continued to hire unqualified candidates.

       58.     Prior to hiring Defendant Officers, in 2017, the Independent Monitor, who was

appointed by the Federal Court to oversee enforcement of the Consent Decree regarding the

NOPD’s hiring policies and practices, conducted an in-depth review of NOPD’s recruitment

policies and practices, including recruit background checks and “found numerous deficiencies,

including insufficient training of background investigators, incomplete investigations, and a

flawed review process.”

       59.     On April 10, 2018, the Independent Monitor filed its 2017 Annual Report on the

Consent Decree, which noted:

       Our in-depth review of candidate background files encompassed findings that
       included insufficient training of background investigators,                incomplete
       investigations, a review process overly focused on ‘automatic disqualifiers’ at the
       expense of other facts that collectively signal relevant risks, lack of documentation
       of steps taken to investigate a candidate, and a myriad of other concerns and

                                                12

     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 13 of 30



       deficiencies. (emphasis added).

       60.     As part of its investigation, the Independent Monitor issued a Special Report on

NOPD Background Investigation Practices. It noted that:

       NOPD’s process for conducting background investigations of potential Academy recruits
       is not designed or implemented to ensure the Department makes offers only to highly
       qualified, ethical candidates with personality traits meeting the needs of a modern police
       department. Of the 137 active Academy recruit files we reviewed over the past month,
       about one third (59) of the recruit files for applicants accepted into the Academy had
       documented risk indicators without a corresponding explanation as to why or how those
       risk indicators were overcome. Perhaps even more troubling, some files were marked as
       having no negative information even though the potential recruit clearly had multiple risk
       indicators.

       61.     More specifically, the Independent Monitor stated that the “existence of these and

other risk indicators in the recruit files, without evidence of meaningful follow-up, suggests to us

NOPD may be accepting candidates into the Academy who should not be NOPD officers.

Our discussions with and interviews of NOPD personnel give us even greater concern in

this regard. More than one NOPD employee noted that if a candidate does not violate an

automatic ‘disqualifier,’ he/she generally is accepted into the Academy.” (emphasis added).

       62.     Even NOPD Officers themselves felt recruiting standards were lacking as they

reported to the Independent Monitor their “shared belief that the Department has lowered its

standards in an effort to fill Academy classes, and that the background investigation process is

flawed.”

       63.     The Independent Monitor also noted background investigation shortcomings

including, insufficient training, overly narrow reviews, incomplete background investigations,

unreasonable time pressures, ineffective and inefficient assignment processes, inadequate

attention to the voice stress analysis, lack of documentation, failure to follow-up on risk

indicators, and failure to adhere to NOPD’s own announced “disqualifiers”. Attached hereto as

Exhibit “C” is a true and correct copy of the Special Report of the Consent Decree Monitor for

                                                13

     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 14 of 30



the NOPD Consent Decree on NOPD Background Investigation Practices.

         64.   The Independent Monitor also issued a Special Report in July 2015 on Supervision

and “found persistent non-compliance with supervisory requirements of NOPD policy and the

Consent Decree. This persistent non-compliance is primarily attributable to lack of attention,

guidance, and/or accountability devoted to supervision by NOPD.”

         65.   Despite having knowledge that its flawed hiring practices lead to “patterns of

misconduct that violate the Constitution and federal law” involving “inappropriate and

disrespectful conduct in the community, corruption, unnecessary uses of force, and improper

stops and searches”, the NOPD still failed to implement proper hiring practices, and failed to

adequately train and supervise its officers.

         66.   Due to this deliberate indifference for the implementation and compliance with

adequate policies and procedures, NOPD hired unqualified people such as Defendants Galman

and Sutton as NOPD police officers, inadequately trained them, and gave them authority by police

power.

         67.   Not only should NOPD have known its deliberate indifference would lead to

improper conduct on the part of its officers, but as to Defendant Galman, it should have been

obvious. Prior to Defendant Galman inflicting serious injury on Plaintiff, Defendant Galman

publicly humiliated an arrestee in his charge. Without explanation, he pulled down the subject’s

pants, touched his genitals and buttock, all in full public view. A week later, Defendant Galman

hit a passenger side car window of a passing car. When confronted by the driver, Defendant

Galman “headbutted” a rear-view mirror on the car with enough force to dislodge the mirror glass.

         68.   Instead of facing termination, Defendant Galman was allowed to continue his

tirades on the public under authority of police power that ultimately resulted in his and Defendant

Sutton’s attack on Mr. Gomez.

                                                14

      Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 15 of 30



       69.     The NOPD was deliberately indifferent to what should have been obvious risk

indicators concerning Defendant Galman, particularly as a recruit, and he should have been

terminated. And, it is this historical deliberate indifference to such “automatic disqualifiers” that

the Independent Monitor emphasized\ leads to “inappropriate and disrespectful conduct in the

community, corruption, unnecessary uses of force, and improper stops and searches,” such as the

attack on Mr. Gomez.

VI.    THE CITY’S COVER-UP TO AVOID LIABILITY

       70.     Defendant City has deprived Mr. Gomez of not only his constitutional rights, but

his right to receive information available by the Freedom of Information Act. In doing so,

Defendant City has knowingly manipulated and deterred Mr. Gomez’s ability to properly

adjudicate his claims against Defendant City. In short, Defendant City has engaged in a complete

cover-up, thus far without consequence.

       71.     Under Louisiana law, the records of public bodies like the City of New Orleans

and its police department are considered “public records.”          According to Louisiana law,

“providing access to public records is a responsibility and duty of the appointive or elective office

of a custodian and his employees.” La. R.S. 44:31.

       72.     Under Louisiana law, the right “to inspect, copy, or reproduce any public record”

extends to “any person of the age of majority.”

       73.     On May 29, 2019, Plaintiff made a public records request to City of NOPD seeking

records involving 6 subjects directly related to his incident. The records sought included, but

were not limited to, conduct, investigative, and disciplinary reports on the Defendant Officers,

behavioral evaluations of the Defendant Officers, reports and/or video footage from July 24, 2018

interview of Plaintiff, and the NOPD’s training and recruiting policies in effect since 2017.

       74.     Pursuant to Louisiana statute La. R.S. 44:35, the City of NOPD was required to

                                                  15

     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 16 of 30



either produce the records or provide a written estimate of the time reasonably necessary for

production within five (5) business days of the request date of May 29, 2019.

        75.     Well outside the 5-day window allotted for response, on June 12, 2019, the City

of NOPD advised that it would need “some time” to process the request due to “high volume.”

        76.     After two additional extension dates, the NOPD finally indicated it would respond

by July 26, 2019. It should come as little surprise, July 26, 2019 is after the 1-year statute of

limitations period that may have applied to some of Mr. Gomez’s claims stated herein.

        77.     Therefore, as of the date of the filing of the initial Complaint, the City of NOPD

had not produced a single document pursuant to its statutory obligations, or provided any

legitimate reason for its failure to do so.

        78.     When the NOPD finally did respond, its response was woefully deficient. It

produced only a smattering of records, objected on improper grounds to withhold significant

documentation, indicated it was providing only short form records, indicated it was withholding

the full investigation file regarding the events involving Plaintiff, and as to one of the requests, it

provided no response or any records.

        79.     Accordingly, on August 12, 2019, Plaintiff made a second public records request

on the following items that the City of NOPD ignored from Plaintiff’s first request:

                1.      Any and all conduct, investigative, and disciplinary reports on Officers

        Spencer Sutton and John Galman, including any and all suspension and termination

        records;

                2.      Any and all reports, and/or video footage of Offices J. Vargas and A.

        Taylor from July 24, 2018 interview/Spanish translation of Jorge Gomez; and

                3.      Any and all reports, and/or video footage of a home interview of Jorge

        Gomez on July 26, 2018, conducted by Lieutenant Darryl Watson, and PIB Paloma Miller

                                                  16

     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 17 of 30



        (certified Spanish interpreter).

        80.    Despite the fact this information had already been requested in May of 2019, the

City of NOPD required three (3) extensions. Finally, on September 22, 2019, when the City of

NOPD responded, it refused to produce any records as to Request Nos. 2 and 3 on the meritless

objection that the records “are exempt from disclosure because they pertain to pending criminal

litigation.”

        81.    There was no pending criminal litigation. Defendant Sutton had already pleaded

no contest to “disturbing the peace”, and Defendant Galman had already pleaded guilty to a

misdemeanor battery.

        82.    Even where the NOPD did produce documents, they were incomplete.

        83.    When the City of NOPD was contacted about the deficiency, the City of NOPD

claimed that because the production may have cost too much for Plaintiff, it chose not to make

those documents available. There was no indication in the NOPD’s response that the production

was incomplete because it decided the production may cost Mr. Gomez too much money.

        84.    Still trying to obtain the information from the City of NOPD, Plaintiff made a third

request for public records to seek the records that the City of NOPD deemed Mr. Gomez would

find “too expensive” to produce, as well as certain items requested in his initial request that were

repeated in the second request, including:

               1.      Any and all reports, and/or video footage of Offices J. Vargas and A.

Taylor from July 24, 2018 interview/Spanish translation of Jorge Gomez; and

               2.      Any and all reports, and/or video footage of a home interview of Jorge

Gomez on July 26, 2018, conducted by Lieutenant Darryl Watson, and PIB Paloma Miller

(certified Spanish interpreter).

        85.     Again, the City of NOPD dragged its feet. Ultimately, in response to Plaintiff’s

                                                17

     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 18 of 30



third request, the City of NOPD produced the purportedly “too expensive” documents but failed

to provide any responsive documents or any response to Request Nos. 1 and 2.

       86.     The City of NOPD must produce these records not only because they involve the

events concerning Plaintiff, but they contain interviews with Plaintiff himself.

       87.     A fourth time, Mr. Gomez requested the above Request Nos. 1 and 2 and made

further requests such as requests for records concerning the hiring of Defendants Galman and

Sutton, including references, background checks, and applications.

       88.     Again, the City failed to produce the requested records.

       89.     Indeed, Defendant City is using unclean hands to deny Mr. Gomez access to

records and facts that will glean light on the true extent of Defendant City’s culpability.

                     COUNT I: 42 U.S.C. § 1983 VIOLATIONS
                UNCONSTITUTIONAL POLICIES, CUSTOMS, USAGES,
                        PRACTICES, AND PROCEDURES
                            (Against Defendant City)

       90.     Plaintiff realleges paragraphs 1 through 89 above as though fully set forth herein.

       91.     Defendant City violated Mr. Gomez’s rights to be on a public street, to be left

alone, to locomotion, to travel, to due process of law, to equal protection of the law, to freedom

from unreasonable arrest, search and seizure, to freedom from excessive force, and to freedom

from cruel and unusual punishment protected under the First, Fourth, Eighth, and Fourteenth

Amendments.

       92.     Defendant City failed to properly hire, train, supervise, and/or discipline its

officers, including Defendant Officers, to ensure that its officers did not violate members of the

public’s rights protected under the First, Fourth, Eighth, and Fourteenth Amendments as

described in paragraphs 38-69.

       93.     Defendant City and its Policymakers had knowledge that these deficiencies lead


                                                18

     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 19 of 30



to constitutional violations of the public and misconduct by NOPD officers as set forth in

paragraphs 46- 52, 61, 65, and 69.

       94.     Defendant City’s inadequate hiring practices, which have not been corrected even

after the DOJ Investigation, Consent Decree, and Independent Monitor’s report, allowed

unqualified officers such as Defendant Officers to be hired as NOPD officers along with the police

powers inherent in their positions, the abuse of which violates members of the public’s rights

protected under the First, Fourth, Eighth, and Fourteenth Amendments.

       95.     Defendant City’s failures to train, supervise, or discipline Defendant Officers,

which have been a consistent problem with the NOPD, including Defendant Galman’s prior bad

acts as alleged in paragraphs 38-43, allow dangerous NOPD officers, armed with their police

powers, to remain a threat to the community.

       96.       At all pertinent times herein, Defendant City and the Policymakers were aware

of the deficiencies and the need to properly hire, train, supervise, and discipline its officers by

way of the DOJ’s Report, the Consent Decree, and the multitude of reports issued by the

Independent Monitor including those alleged in paragraphs 43-69. Defendant City ignored that

need and acted unreasonably and with deliberate indifference and disregard for Mr. Gomez’s

constitutional rights as described above.

       97.     Mr. Gomez was directly harmed by Defendant City’s failure to properly hire, train,

supervise, and/or discipline its police officers because these deficiencies led to Defendant

Officers’ unlawful stop, detention, and arrest of Mr. Gomez, and the use of excessive force against

him by Defendant Officers who expected they could act with impunity, even if unlawfully.

       98.     In violating Mr. Gomez’s rights, Defendant Officers abused the official powers

bestowed on them by Defendant City by ordering Mr. Gomez not to leave the patio area of the

bar and detaining him there, inflicting severe bodily harm on him through the use of excessive

                                                19

     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 20 of 30



and unreasonable force, ordering him to stop his truck as he tried to make his way home, ordering

him out of his vehicle, causing additional severe injuries once he was out of his truck through use

of excessive and unreasonable force, using police tactics to restrain him in making an arrest

including forcing him onto his stomach and pulling his hands behind his back, and engaging with

fellow officers, who provided back-up, allowed Defendant Officers to leave the scene, and

initiated an investigation and interrogation of Mr. Gomez as if he was the culprit.

       99.     At all relevant times, Defendant Officers and their fellow NOPD officers were

acting under color of law as set forth in paragraphs 9-32, and 98.

       100.      At all relevant times, Defendant City acted unreasonably, recklessly, and with

deliberate indifference and disregard for the safety, constitutional, and civil rights of Plaintiff

through its policies or lack thereof that led to and/or failed to prevent the misconduct of

Defendant Officers.

       101.    As a result of the Defendant City’s violations of 42 U.S.C. § 1983, Mr. Gomez has

been damaged, in an amount to be determined at trial.

                         COUNT II: 42 U.S.C. § 1983 VIOLATIONS
                      UNLAWFUL STOP, DETENTION, ARREST, AND
                       EXCESSIVE AND UNREASONABLE FORCE
                             (Against Defendant Officers)

       102.    Plaintiff realleges paragraphs 1 through 89 above as though fully set forth herein.

       103.    Defendant Officers’ unlawful stop, detention, arrest, and use of force against Mr.

Gomez was without cause or justification and violated his right to be on a public street, to be left

alone, to due process of law, to equal protection of the law, to freedom from unreasonable arrest,

search and seizure, to freedom from excessive force, to freedom from cruel and unusual

punishment, and to freedom from false arrest and detention. These rights are protected under the

First, Fourth, Eighth, and Fourteenth Amendments to the United State Constitution.


                                                20

     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 21 of 30



       104.    In violating Mr. Gomez’s rights, Defendant Officers abused the official powers

bestowed upon them by Defendant City by ordering Mr. Gomez not to leave the patio area of the

bar and detaining him there, inflicting severe bodily harm on him through the use of excessive

and unreasonable force, ordering him to stop his truck as he tried to make his way home, ordering

him out of his truck, causing additional severe injuries once he was out of his truck through use

of excessive and unreasonable force, and using police tactics to restrain him in making an arrest

including forcing him onto his stomach and pulling his hands behind his back, and engaging with

fellow officers, who provided back-up, allowed Defendant Officers to leave the scene, and

initiated an investigation and interrogation of Mr. Gomez as if he was the culprit.

       105.    By their actions, at all relevant times Defendant Officers and their fellow NOPD

officers were acting under color of law as set forth in paragraphs 9-32, and 104, and were aware

that uses of force, stops, detention, and arrest of members of the public without any justifiable

basis was unlawful.

       106.    Defendant City’s failure to properly hire, train, supervise, and/or discipline

Defendant Officers in the proper use of forces stems from its official policy of hiring and retaining

unqualified officers to increase the numbers of the NOPD’s ranks, and its deliberate indifference

in rectifying historical problems that have plagued the NOPD as alleged in paragraphs 44-69.

       107.     Defendant City’s official policy of hiring and retaining unqualified officers

includes looking the other way despite having notice of Defendant Galman’s violent tendencies

due to at least two earlier investigations into Galman’s conduct, as alleged in paragraphs 38-43.

       108.    Defendant City and its Policymakers had knowledge that these deficiencies lead

to constitutional violations of the public and misconduct by NOPD officers as set forth in

paragraphs 46-52, 61, 65, and 69.

       109.    Defendant City, and the Policymakers whose deliberate indifference in not

                                                 21

     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 22 of 30



preventing such acts, combined with the willful act of Defendant Officers and others acting in

concert and conspiracy both allowed and failed to prevent the commission of these unlawful acts

of illegally detaining, arresting, and exerting excessive force against Mr. Gomez in deprivation

of his constitutional rights.

        110.    As a result of the Defendant Officers’ violations of 42 U.S.C. § 1983, Mr. Gomez

has been damaged, in an amount to be determined at trial.

                                      COUNT III
                        ASSAULT, BATTERY, AND FALSE ARREST
                              (Against Defendant Officers)

        111.    Plaintiff realleges paragraphs 1 through 89 above as though fully set forth herein.

        112.    Defendant Officers, acting individually and together, and under color of law,

engaged in a course of conduct and conspired to engage in a course of conduct that caused injury

and harm to Mr. Gomez.

        113.    Defendant Officers willfully and maliciously assaulted, battered, and held Mr.

Gomez under false arrest without just cause or provocation.

        114.    Defendant Officers intended to cause harmful and/or offensive contact to Mr.

Gomez.

        115.    Mr. Gomez was harmed and offended by Defendant Officers’ conduct.

        116.    As an actual and proximate cause from Defendant Officers’ offensive conduct,

Mr. Gomez has suffered and continues to suffer physical pain, humiliation, embarrassment,

mental and emotional distress, and discomfort, all to his damage in an amount in excess of the

minimum jurisdiction of this Court, the precise amount of which will be proven at trial.

        117.    Defendant Officers, in the aforementioned acts and/or ratifying such acts, engaged

in willful, malicious, intentional, oppressive and despicable conduct, and acted with willful and

conscious disregard of the rights, welfare, and safety of Mr. Gomez, thereby justifying the award

                                                22

      Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 23 of 30



of punitive and exemplary damages against Defendant Officers, in an amount to be determined

at trial.

                                       COUNT IV
                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                 (Against all Defendants)

            118.   Plaintiff realleges paragraphs 1 through 89 above as though fully set forth herein.

            119.   Defendant Officers, acting individually and together under color of law, engaged

in a course of conduct and conspired to engage in a course of conduct along with Defendant City,

who acted with reckless disregard as to the harm resulting through its deficient policies as set

forth in paragraphs 44-69 and as further epitomized by Defendant Galman’s prior bad acts as set

forth in paragraphs 38-43, that caused injury and harm to Mr. Gomez.

            120.   Defendant Officers abused the official powers bestowed on them by Defendant

City by ordering Mr. Gomez not to leave the patio area of the bar and detaining him there,

inflicting severe bodily harm on him through the use of excessive and unreasonable force,

ordering him to stop his truck as he tried to make his way home, ordering him out of his truck,

causing additional severe injuries once he was out of his vehicle through use of excessive and

unreasonable force, using police tactics to restrain him in making an arrest including forcing him

onto his stomach and pulling his hands behind his back, and engaging with fellow officers, who

provided back-up, allowed Defendant Officers to leave the scene, and initiated an investigation

and interrogation of Mr. Gomez as if he was the culprit.

            121.   At all relevant times, Defendant Officers and their fellow NOPD officers were

acting under color of law as set forth in paragraphs 9-32, and 98.

            122.   As described herein, Defendants, and each of them, engaged in extreme and

outrageous conduct by intentionally and recklessly subjecting Mr. Gomez to, and permitting him

to be subjected to, a hate crime, assault, battery, and false arrest that caused severe bodily injuries.

                                                   23

     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 24 of 30



       123.    Defendants’ conduct was willful, wanton, intentional, outrageous, malicious, and

acted with the intent, or in reckless disregard of the probability, of causing emotional distress to

Mr. Gomez.

       124.    That the aforesaid actions by said Defendants were so outrageous in character and

were so extreme in degree that a reasonable member of the community would regard such conduct

as atrocious, going beyond all possible bounds of decency and as being utterly intolerable in a

civilized community.

       125.    As an actual and proximate cause of the Defendants’ extremely, reckless and

indifferent conduct, Mr. Gomez was humiliated and suffered severe pain, emotional distress,

mental anguish, and physical injuries as the result of being beaten.

       126.    Defendants, in the aforementioned acts and/or ratifying such acts, engaged in

willful, malicious, intentional, oppressive, and despicable conduct, and acted with willful and

conscious disregard of the rights, welfare and safety of Mr. Gomez, thereby justifying the award

of punitive and exemplary damages, against Defendants, in an amount to be determined at trial.

                                          COUNT V
                                     NEGLIGENT HIRING
                                    (Against Defendant City)

       127.    Plaintiff realleges paragraphs 1 through 89 above as though fully set forth herein.

       128.    At all relevant times, Defendant Officers were acting under color of law as set

forth in paragraphs 9-32, and employed by Defendant City.

       129.    Defendant City had a duty to thoroughly investigate Defendant Officers’

backgrounds before hiring them and allowing them to protect the people and property of the City

of New Orleans.

       130.    Defendant City knew its recruitment policies and practices were inadequate for

decades as set forth in the DOJ’s Report and Consent Decree. Even after entering into the Consent

                                                24

      Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 25 of 30



Decree in 2012, the Independent Monitor in 2017 found numerous deficiencies in the NOPD

hiring practices that resulted in the hiring of officers “who should not be NOPD officers.” It also

found that at least 1/3 of candidates had documented risk indicators without any corresponding

explanation, and other candidate files contained “no negative information even though the

potential recruit clearly had multiple risk indictors.” Because of the severity of the flawed

recruitment practices, the Independent Monitor specifically issued a report that highlighted

NOPD’s background investigation shortcomings.

         131.   Defendant Officers were hired while these deficiencies were prevalent with the

NOPD. At all relevant times, Defendant Officers were acting under color of law as set forth in

paragraphs 9-32.

         132.   Defendant City knew or should have known Defendants Galman and Sutton

should not have been police officers and they would abuse their positions as police officers and

it was foreseeable that in that abuse, Defendants Sutton and Galman would act to improperly stop,

detain, arrest, and injure persons such as Mr. Gomez.

         133.   It was unreasonable for Defendant City to hire Defendant Officers in light of

information that it knew or should have known that Defendant Officers were not qualified to be

NOPD officers and that Defendant Officers’ had a propensity for objectionable conduct, and/or

physical aggressive behavior and/or racist, nativist, or xenophobic conduct.

         134.   Defendant City breached its duty by, among other things, failing to implement

adequate hiring practices, and failing to conduct adequate investigations of Defendant Officers,

which would have revealed that Defendant Officers were unsuitable for the duties they were hired

to fulfill.

         135.   Defendant City’s breach of that duty was the actual and proximate cause of the

assault and battery of Mr. Gomez by Defendant Officers, which left Mr. Gomez with physical

                                                25

     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 26 of 30



and emotional injuries, in an amount to be determined at trial.

                                    COUNT VI
                       NEGLIGENT RETENTION & SUPERVISION
                              (Against Defendant City)

       136.     Plaintiff realleges paragraphs 1 through 89 above as though fully set forth herein.

       137.     At all relevant times, Defendant Officers were acting under color of law as set

forth in paragraphs 9-32, and employed by Defendant City.

       138.     Defendant City had a duty to exercise reasonable care in its retaining and

supervising of Defendant Officers necessary to protect the people and property of the City of New

Orleans.

       139.     Defendant City knew its hiring, retention and supervision policies and practices

were knowingly inadequate for years as set forth in the DOJ’s Report and Consent Decree. Even

after entering into the Consent Decree in 2012, the Independent Monitor in 2017 found numerous

deficiencies that resulted in the hiring of officers “who should not be NOPD officers” as well as

persistent non-compliance with supervisory requirements of NOPD policy.

       140.     During the course of Defendant Officers’ employment, Defendant City knew or

should have known that they were unfit for their job and/or had a propensity for objectionable

conduct, and/or physical aggressive behavior in all probability would act in a manner that would

be objectionable to the public causing harm.

       141.     Defendant City also had knowledge of Defendant Galman’s abuse of his police

powers alleged in paragraphs 38-43 that occurred during his probationary period.

       142.     Defendant City had a duty to terminate or, at the very least, provide reasonable

supervision of Defendant Officers given their objectionable, wrongful, and dangerous

propensities.

       143.     Defendant City, despite its ability to control, discipline or terminate Defendant

                                                26

     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 27 of 30



Officers, breached its duty of care by negligently retaining and/or failing to adequately supervise

Defendant Officers in their positions as police officers.

       144.    Defendant City’s breach of that duty was the actual and proximate cause of the

assault and battery of Mr. Gomez by Defendant Officers, which left Mr. Gomez with physical

and emotional injuries, in an amount to be determined at trial.

                                    COUNT VII
                   VICARIOUS LIABILITY, RESPONDEAT SUPERIOR,
                      OSTENSIBLE AGENCY AND/OR AGENCY
                              (Against Defendant City)

       145.    Plaintiff realleges paragraphs 1 through 89 above as though fully set forth herein.

       146.    At all relevant times, Defendant Officers were acting under color of law and acting

on behalf of Defendant City in furtherance of a peace keeping objective and/or accomplished the

acts stated herein by virtue of their job-created authority as set forth in paragraphs 9-32.

       147.    Defendant Officers acted on behalf of Defendant City when they used the official

powers Defendant City bestowed on them by ordering Mr. Gomez not to leave the patio area of

the bar and detaining him there, inflicting severe bodily harm on him through the use of excessive

and unreasonable force, ordering him to stop his truck as he tried to make his way home, ordering

him out of his truck, causing additional severe injuries once he was out of his truck through use

of excessive and unreasonable force, using police tactics to restrain him in making an arrest

including forcing him onto his stomach and pulling his hands behind his back, and engaging with

fellow officers, who provided back-up, allowed Defendant Officers to leave the scene, and

initiated an investigation and interrogation of Mr. Gomez as if he was the culprit.

       148.    Defendant Officers negligently, and/or tortiously, recklessly, directly, and

proximately caused physical and emotional injury to Mr. Gomez, including both acts of omission

and acts of commission.


                                                 27

     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 28 of 30



       149.    Therefore, Defendant City is liable under the laws of vicarious liability, including

the doctrine of respondeat superior for the actions and inactions of the Defendant Officers, as

described herein.

                                  COUNT VIII
                     VIOLATION OF THE PUBLIC RECORDS LAW
                             (Against Defendant City)

       150.    Plaintiff realleges paragraphs 1 through 89 above as though fully set forth herein.

       151.    Under Louisiana law, the records of public bodies like the City of New Orleans

and its police department are considered “public records.” Louisiana law provides that “providing

access to public records is a responsibility and duty of the appointive or elective office of a

custodian and his employees.” La. R.S. 44:31.

       152.    Louisiana law mandates that “except as otherwise provided in this Chapter or as

otherwise specifically provided by law, and in accordance with the provisions of this Chapter,

any person of the age of majority may inspect, copy, or reproduce any public record.”

       153.    As set forth above in paragraph 73, commencing on May 29, 2019, Plaintiff made

his first public records request to the City of NOPD seeking materials related to his incident.

Although under Louisiana law, within five (5) business days of May 29, 2019, the City of NOPD

was required to either produce the records or provide a written estimate of the time reasonably

necessary for production (La. R.S. 44:35), it did not.

       154.    The City of NOPD continued with additional extensions and advised the

completion date would be July 26, 2019, a date after the 1-year statute of limitations period that

may have applied to certain of Mr. Gomez’s claims.

       155.    As of the date of the filing of the initial Complaint, the City of NOPD failed to

produce the requested records.



                                                28

     Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 29 of 30



       156.     Since that time, Plaintiff has made three additional requests seeking the

information requested in the original request as well as additional information concerning

Defendant Officers.

       157.     As set forth in paragraphs 78-89, as part of its cover up, Plaintiff was faced with a

multitude of delays, improper excuses and objections, deficient production, and a complete

refusal to produce information without objection.

       158.     The City of NOPD has denied Plaintiff’s statutorily guaranteed access to the public

records related to his incident. The City of NOPD’s actions and inaction as set forth herein is

unreasonable.

       159.     Plaintiff, therefore, brings this action under La. R.S. 44:35(A) and requests an

order of mandamus be issued ordering Defendant City to produce the records, a declaratory

judgment that the Defendant City violated the Louisiana public records law, and for his attorneys’

fees, costs, and damages.

       WHEREFORE the Plaintiff, JORGE GOMEZ, prays that after due proceedings there be

judgment rendered herein in Plaintiff’s favor and against the Defendants, THE CITY OF NEW

ORLEANS, JOHN GALMAN, and SPENCER SUTTON, individually and jointly, for

compensatory and punitive damages as prayed for herein in an amount in excess of the

jurisdictional limits; reasonable attorneys’ fees, as provided in 42 U.S.C. § 1988, 42 U.S.C. §

12205, 29 U.S.C. 794(b), and La. R.S. 44:35(A) and all costs of these proceedings and legal

interest; and any such other further relief as appears equitable and just.

                               DEMAND FOR TRIAL BY JURY

       Mr. Gomez demands a jury trial of all claims so triable.




                                                 29

    Case 2:19-cv-11803-BWA-JVM Document 32 Filed 01/28/20 Page 30 of 30



Dated: January 27, 2020      By: /s/Diana L. Fitzgerald
                                Diana L. Fitzgerald, Esq. (FLSBN 15228)
                                Email: Diana@FILawyers.com
                                David C. Isaacson, Esq. (FLSBN 81691)
                                Email: David@FILawyers.com
                                FITZGERALD & ISAACSON, LLP
                                901 Ponce De Leon Boulevard, Suite 202
                                Miami, FL 33134
                                Telephone: (305) 372-7300
                                Facsimile: (305) 447-0043
                                (Counsel admitted Pro Hac Vice)

                                                  And

                                Jarrett Adams, Esq. (NYSBN 5455712)
                                Email: Jadams@JarrettAdamsLaw.com
                                THE LAW OFFICES OF JARRETT ADAMS, PLLC.
                                40 Fulton Street, Floor 23
                                New York, NY 10038
                                Telephone: (646) 880-9707
                                Facsimile: (646) 880-9707
                                (Counsel admitted Pro Hac Vice)

                                                 And

                                Bradley J. Schlotterer, Esq. (LASBN 24211)
                                Email: Brad.Schlotterer@keanmiller.com
                                Sean T. McLaughlin, Esq. (LASBN 31870)
                                Email: Sean.McLaughlin@keanmiller.com
                                Zoe W. Vermeulen, Esq. (LASBN 34804)
                                Email: Zoe.vermeulen@keanmiller.com
                                KEAN MILLER, LLP
                                909 Poydras Street, Suite 3600
                                New Orleans, LA 70112
                                Telephone: (504) 620-3354
                                Facsimile: (504) 585-3051
                                (Local Counsel)


                                Attorneys for Plaintiff Jorge Gomez




                                    30

